Citation Nr: 1647653	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  99-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to July 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO), which granted entitlement to service connection for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy and assigned a 60 percent rating, effective November 17, 1998.  The Veteran disagreed with his rating and subsequently perfected an appeal.  

Following an extended procedural history, in April 2011 the Board denied entitlement to a disability rating greater than 60 percent for low back strain with low back pain, degenerative changes, and left lower extremity radiculopathy.  In the Introduction section of the same action, the Board discussed whether there was an additional issue before the Board in accordance with the Court's action in Rice v Shinseki, 22 Vet App 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that an appellant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The Board concluded that the matter of TDIU had not been raised by the record and, therefore, did not discuss the matter further.  

The Veteran appealed the April 2011 Board determination to the Court of Appeals for Veterans Claims (Court) and a subsequent Joint Motion for Partial Remand by the parties asked that the Court affirm the Board's denial of the Veteran's request for an increased rating for a lower back disability and vacate the portion of the Board's action that found that the issue of entitlement to TDIU was not before it.  The Court issued an Order in November 2011 adopting that Motion.  

Thereafter, the Board remanded the matter in August 2012 for additional development.  The matter again is before the Board.

In support of his claim, new evidence was submitted by the Veteran following the final adjudication of his claim by the Agency of Original Jurisdiction.  As the claim is granted herein, the Board finds that the Veteran is not prejudiced by Board adjudication in the first instance.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran is service-connected for low back strain with low back pain, degenerative changes and left lower extremity radiculopathy, rated as 60 percent disabling.  Thus, the Veteran meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disability renders him unemployable.

An August 1990 CT scan of the lumbar spine showed disc herniation at L5-S1, as well as smooth focal bulging of the L3-L4 disc.

In March 1998, the Veteran reported that he had been advised that he would experience difficulty being hired and insured due to his back problems.  In June 1998, the Veteran reported that he had worked until his back condition became so severe that he was ordered by his doctor to stop working.  A subsequent June 1998 record indicated that the Veteran continued to look for work, although he realized that due to his back injuries he would probably be rejected.  In November 1998, the Veteran reiterated that he had been told not to work by his doctor due to his back problems.  His longest job had lasted for 4 years and had usually been fired for absenteeism related to his back problems.  Past work experience included employment in road construction, refinery, and carpentry.  During a December 1998 psychosocial assessment, the Veteran reported that he was currently unemployed due to back problems. 

During a February 2001 VA examination, the Veteran reported past employment in construction and foundry work, but that he had been unable to continue such work due to his back disability.  He had not worked since October 1995.  

In January 2006, the Veteran continued to report that he was unable to work due to his back problems.  A June 2007 VA examination included the Veteran's reports of constant, throbbing low back pain, radiating down the leg.  In May 2010, the Veteran stated that could stand for no longer than one hour or sit for prolonged periods.  

A July 2013 VA examination was obtained to consider the effects of the Veteran's service-connected disability symptoms on his occupational functioning.  The examiner noted review of the claims file and the Veteran's diagnosis of degenerative joint disease of the lumbar spine.  The Veteran reported flare-ups of pain with prolonged activity.  On examination, forward flexion was to 70 degrees, extension to 20 degrees, and right and left lateral flexion and rotation to 20 degrees.  In each case, there was no objective evidence of pain.  There was no change in motion following repetitive motion.  There was no noted guarding or tenderness.  Muscle strength was 5 out of 5 in all lower extremities, without evidence of atrophy.  Reflexes were hypoactive in the bilateral knees, but normal in the ankles.  Sensation was normal and a straight leg raising test was negative bilaterally.  There was no evidence of radicular pain or other signs or symptoms due to radiculopathy.  The Veteran occasionally made use of a cane.  The examiner concluded that the functional impact of the Veteran's thoracolumbar spine condition was that it would limit only moderately strenuous physical work.  The examiner stated that the service-connected low back disability and associated medications did not prevent gainful employment, as there was reasonable range of motion and no neurological impairment noted.  The Veteran would not have any limitation performing a full sedentary or light physical work.  The Veteran's nonservice-connected heart disability would limit physical activity, but also would not affect the ability to perform sedentary employment.

In support of his claim, the Veteran submitted a September 2014 Vocational Opinion.  The opinion provider noted that only the Veteran's service-connected low back disability would be considered in the opinion provided.  The opinion indicated that the low back disability prevented the Veteran from sleeping well throughout the night and waking up with ease each morning, tending to basic chores around the house, sitting and standing for prolonged periods of time, walking for extended periods of time, and concentrating and staying on task.  The Veteran's low back pain medication also made him drowsy and forgetful.  The back pain itself made him irritable and prone to anger outbursts.  The opinion outlined the Veteran's medical history and discussed his high school education and post-service work history, mostly having been in construction and foundry work.  The Veteran's job performance would be adversely affected by multiple issues.  The opinion discussed multiple records supporting the conclusion that the Veteran's physical pain and/or medication affected his concentration and memory.  These same problems would adversely affect the Veteran's pace, persistence, reliability, motivation, stress, and interpersonal functioning.  The opinion concluded that the Veteran was unable to perform sedentary, light, medium, or heavy duty work.  The Veteran could not perform sedentary work due to his inability to sit, stand, or walk for extended periods of time without numerous breaks while performing even the most minimal daily activities.  As such, the opinion concluded he "is unable to perform work at any exertional level."  The Veteran was an unreliable employee, due to his history of having to take off days or weeks due to back pain.  Due to these and other factors, the opinion concluded that the Veteran's service-connected disabilities would "preclude him from being able to perform the essential work functions of his past work or any competitive job in the national economy."  Finally, the Veteran had been in such a state since 1995.

The Veteran also provided an October 2014 Independent Medical Evaluation, based on an August 2014 examination.  The private examiner noted at the outset that he found the Veteran to be "an unlikely candidate for substantial gainful employment."  The examiner discussed the Veteran's initial in-service injury in 1974, as well as subsequent 1990 and 1995 injuries that were evaluated as secondary to the initial injury.  On examination, the Veteran had a slightly antalgic gain, used a cane, and reported constant low back pain that varied from a 7 out of 10, to a 10 out of 10 during flare-ups.  The flare-ups were reported to be frequent and severely debilitating, although the examination was not done during a flare-up.  On examination, there was decreased range of motion, tenderness to palpation, and positive straight leg raising tests.  Forward flexion was to 50 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 40 degrees.  The private examiner noted the 2013 VA examination report findings that there were no radiculopathy symptoms, but disagreed based on the findings of the current examination.  In addition, the private examiner criticized the 2013 VA examination report for failing to discuss the Veteran's sitting tolerance.  The private examiner indicated that the Veteran would be capable of sitting for no more than one hour at a time and for no more than 2 to 4 hours for the day.  He also would require allowance to move about as needed and/or to lie down to relieve the back pain.  The examiner believed that the Veteran was precluded from sedentary employment from 1990.

The Board notes that there is potentially conflicting evidence as to the Veteran's ability to follow a substantially gainful occupation.  The Board notes there the July 2013 VA examiner concluded that the Veteran would be able to do at least some specific types of employment, such as sedentary or light-duty work. 

That said, the evidence demonstrates that the Veteran's service-connected low back disability, with left lower extremity radiculopathy, makes manual labor impossible.  The Veteran's entire work history has been in manual labor, in construction and foundry work.  Moreover, his physical pain and/or the pain medication affect his ability to perform any type of labor, including sedentary, as they affect his ability to concentrate, remember work tasks, complete tasks in a timely fashion, and interact with others due to increased irritability.  This precludes most, if not all, of the sedentary employment opportunities the Veteran would be qualified for based on his education and work experience.  Thus, the Veteran is limited solely to sedentary or light-duty employment; however, many, if not all, of these types of jobs would be incompatible with his service-connected symptoms and residuals. 

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.


REMAND

In addition to the foregoing, the Board notes that in a January 2015 rating decision the RO denied entitlement to service connection for sleep apnea.  In February 2015, the Veteran submitted a Notice of Disagreement (NOD) as to the rating assigned.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issue of entitlement to service connection for sleep apnea.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the Veteran's claim for entitlement to service connection for sleep apnea.  If, and only if, the Veteran perfects an appeal with respect to that claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


